Name: Commission Regulation (EC) No 2258/2002 of 18 December 2002 amending Regulations (EC) No 1868/2002 and (EC) No 1870/2002 as regards import licence applications for garlic originating in all third countries except China for the period 6 January to 28 February 2003
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  international trade;  tariff policy
 Date Published: nan

 Avis juridique important|32002R2258Commission Regulation (EC) No 2258/2002 of 18 December 2002 amending Regulations (EC) No 1868/2002 and (EC) No 1870/2002 as regards import licence applications for garlic originating in all third countries except China for the period 6 January to 28 February 2003 Official Journal L 344 , 19/12/2002 P. 0003 - 0004Commission Regulation (EC) No 2258/2002of 18 December 2002amending Regulations (EC) No 1868/2002 and (EC) No 1870/2002 as regards import licence applications for garlic originating in all third countries except China for the period 6 January to 28 February 2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 545/2002(2),Having regard to Commission Regulation (EC) No 565/2002 of 2 April 2002 establishing the method for managing the tariff quotas and introducing a system of certificates of origin for garlic imported from third countries(3), and in particular Article 8(2) thereof,Whereas:(1) Article 6(2) of Regulation (EC) No 565/2002 provides that for each of the origins and for each of the quarters indicated in Annex I to that Regulation, the maximum quantity available is to be divided between traditional importers and new importers. However, for each quarter and for each origin, the quantities available are to be allocated to each of the two categories of importer, traditional or new, from the first Monday of the second month of each quarter.(2) Pursuant to Article 2 of Commission Regulations (EC) No 1868/2002(4) and (EC) No 1870/2002(5) concerning the issue of licences for the import of garlic, the issue of import licences relating to the quarter running from 1 December 2002 to 28 February 2003 for new importers for products originating in Argentina and in all third countries other than China and Argentina is suspended for applications lodged after 15 October 2002.(3) According to the latest information available to the Commission, the import licences issued up to that date pursuant to Article 8 of Regulation (EC) No 565/2002 to traditional importers for products originating in Argentina and in all third countries other than China and Argentina for the quarter running from 1 December 2002 to 28 February 2003 were for less than the maximum quantities to be supplied.(4) In accordance with Article 6(2) of Regulation (EC) No 565/2002, it must therefore also be possible to allocate the quantities available to new importers from 6 January 2003. New importers should therefore be given the opportunity to submit import licence applications from 6 January 2003.(5) Regulations (EC) No 1868/2002 and (EC) No 1870/2002 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1Article 2 of Regulation (EC) No 1868/2002 is hereby replaced by the following:"Article 2The issue of import licences relating to the quarter running from 1 December 2002 to 28 February 2003 covered by applications under Regulation (EC) No 565/2002 for new importers for products originating in all third countries other than China and Argentina is hereby suspended for applications lodged after 15 October 2002 and before 6 January 2003. Applications for the quarter running from 1 March 2003 to 31 May 2003 may be lodged from 13 January 2003."Article 2Article 2 of Regulation (EC) No 1870/2002 is hereby replaced by the following:"Article 2The issue of import licences relating to the quarter running from 1 December 2002 to 28 February 2003 covered by applications under Regulation (EC) No 565/2002 for new importers for products originating in Argentina is hereby suspended for applications lodged after 15 October 2002 and before 6 January 2003. Applications for the quarter running from 1 March 2003 to 31 May 2003 may be lodged from 13 January 2003."Article 3This Regulation shall enter into force on 19 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 84, 28.3.2002, p. 1.(3) OJ L 86, 3.4.2002, p. 11.(4) OJ L 281, 19.10.2002, p. 4.(5) OJ L 281, 19.10.2002, p. 6.